Case: 17-40006      Document: 00514131569         Page: 1    Date Filed: 08/25/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fif h Circuit
                                    No. 17-40006                                    FILED
                                  Summary Calendar                            August 25, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ARTURO MEZA, also known as Junior,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:98-CR-47-9


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Arturo Meza, federal prisoner # 07092-078, was convicted by a jury of
conspiracy and substantive drug offenses involving the distribution of heroin
and cocaine. He was sentenced to 360 months of imprisonment on five of the
counts and 240 months of imprisonment on two of the counts.
       Seeking a reduction of his sentence under 18 U.S.C. § 3582(c), Meza
contends that there is an unwarranted disparity between his sentence and that


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40006     Document: 00514131569     Page: 2   Date Filed: 08/25/2017


                                  No. 17-40006

of his brother and co-defendant, who was convicted in the same case and
received a § 3582(c)(2) reduction. The district court denied Meza’s motion on
the basis that the guideline amendment did not affect Meza’s guideline range
because his base offense level was based on the deaths or serious bodily injuries
that resulted from his heroin distribution, not the quantity of drugs he
distributed.
      Meza does not address the district court’s determination that he was not
eligible for a reduction because his offense level was not affected by the
amendment. Even if he were eligible, the district court did not abuse its
discretion in denying a reduction for the reason argued by Meza. Meza does
not allege any facts suggesting that there is an unwarranted sentencing
disparity among similarly situated defendants. He provides no details of any
similarities between his and his brother’s offense conduct, criminal records,
other history, or characteristics. His conclusory assertion that his brother is
similarly situated fails to show that an unwarranted disparity exists. See
United States v. Guillermo Balleza, 613 F.3d 432, 435 (5th Cir. 2010). The fact
that a co-defendant received a sentence reduction does not alone show that the
denial of Meza’s § 3582(c)(2) motion created an unwarranted sentencing
disparity. See United States v. Smith, 595 F.3d 1322, 1323 (5th Cir. 2010). The
district court did not abuse its discretion in denying Meza’s § 3582(c)(2) motion.
United States v. Evans, 587 F.3d 667, 672 (5th Cir. 2009).
      AFFIRMED.




                                        2